THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT dated as of October 24, 2013, to the Custody Agreement, originally made and entered into as of October 23, 2009, as amended February 4, 2011 and March 25, 2013 (the "Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of the CONVERGENCE FUNDS(the "Funds") and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Convergence Opportunities Fund; and WHEREAS, Article 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANK NATIONAL ASSOCIATION By: /s/ John Buckel By: /s/ Michael R. McVoy Printed Name: John Buckel Printed Name: Michael R. McVoy Title: President Title:Senior Vice President Amended Exhibit C to the Custody Agreement – Trust for Professional Managers Fund Names Name of Series Convergence Core Plus Fund Convergence Opportunities Fund 2
